10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
WISAl\/I KOSA, RAGHID KOSA, and Case No.: 2:12~cv-01111-APG-NJK
MAHA KOSA,
ORDER GRANTING MOTION FOR
Plaintiffs ATTORNEYS FEES AND COSTS
v. [ECF No. 242]

AMERICAN lNVSCO, et al.,

Defendants

 

 

 

 

1 previously awarded the Kosa plaintiffs damages against defendant Meridian Private
Residences CH, LLC (“Meridian”). ECF N0. 234. l also allowed the Kosas to file a motion to
recover their attorneys’ fees and costs. The Kosas filed their motion for fees and costs on
September 18, 2018. ECF N0. 242. Meridian has not opposed the motion and the time to do so
has now passed. ECF N0. 244.

The Kosas’s counsel has submitted satisfactory evidence justifying the fees incurred and
the various rates charged over the years. This lodestar method of calculating and evaluating fee
requests is appropriate here. l have also considered the relevant factors under Local Rule 54-14
and those set forth in Brunzell v. Gola'en Gate Nat’l chk, 455 P. 2d 31, 33 (Nev. 1969).1 The
Kosas’s motion and supporting evidence justify the reasonableness of the fee request. Because

the hourly rates and the time incurred are reasonable and justified, 1 grant the fee request.

 

l Those factors are “(1) the qualities of the advocate: his ability, his training, education,
experience, professional standing and skill; (2) the character of the work to be done: its
difficulty, its intricacy, its importance, time and skill required, the responsibility imposed and the
prominence and character of the parties where they affect the importance of the litigation; (3) the
work actually performed by the lawyer: the skill, time and attention given to the work; (4) the
result: whether the attorney was successful and what benefits were derived.” Id. (citation
omitted).

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

However, the Kosas have submitted no evidence to support an award of nontaxable costs.
Therefore, 1 will not award the Kosas any costs not otherwise taxable under Local Rule 54-1.
The clerk of court shall tax taxable costs as set forth in the Local Rules.

IT IS THEREFORE ORDERED that the Kosa plaintiffs’ motion for attorney’s fees and
costs (ECF N0. 242) is GRANTED IN PART. The Kosas are awarded attorney’s fees against
defendant Meridian Private Residences CH, LLC in the amount of $21 1,866.32. The clerk of the

court is directed to enter judgment accordingly.

DATED this 30th day of October, 2018. W

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

